UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7255


MALCOLM MUHAMMAD,

                    Plaintiff - Appellant,

             v.

Y. TAYLOR; C. S. ARMS; J. SYKES; J. D. HURT; HENRY PONTON,

                    Defendants - Appellees,

             and

ROD WICKER; R. CLARY; R. MATHENA; T. LOWE; J. KISER; CAPTAIN LEE;
M. KEGLEY; G. K. WASHINGTON; ERMA LOCUST,

                    Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:16-cv-00500-PMS)


Submitted: July 29, 2019                                          Decided: August 15, 2019


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Malcolm Muhammad appeals the magistrate judge’s final order and judgment after

a jury trial on his 42 U.S.C. § 1983 (2012) claims. ∗ We have reviewed the record and find

no reversible error. Accordingly, we deny the pending motion and affirm the order and

judgment. See Muhammad v. Taylor, No. 7:16-cv-00500-PMS (W.D. Va. Sept. 17, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




      ∗
        The parties consented to proceeding before a magistrate judge pursuant to 28
U.S.C. § 636(c) (2012).

                                            2